DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022, has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Jones on April 27, 2022.
The application has been amended as follows:
In claim 1, line 13, --pentagon-shaped-- is added before “closed cells” at the beginning of line 13.
In claim 11, line 8, --pentagon-shaped-- is add after “large”.
Allowable Subject Matter
Claims 1-8, 10-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a radially aligned and joined plurality of diamond shaped closed cells and a radially aligned and joined plurality of pentagon shaped closed cells arranged such that each of the diamond shaped closed cells share common edges with two of the pentagon shaped closed cells, and such that each of the pentagon shaped closed cells share common edges with two of the diamond shaped closed cells.  Brady et al. (“Brady” US 20160120558) discloses a similar clot retrieval device (Figs. 100-101), having a plurality of large pentagon shaped closed cells and a plurality of radially aligned diamond shape closed cells.  As illustrated in annotated Fig. 101 below, there are two different radially aligned and joined pluralities of diamond shaped closed cells.  Neither of the pluralities of diamond shaped closed cells meet the claimed limitations.  Interpreting the plurality of diamond shaped closed cells as the identified diamond shaped closed cells further to the left in annotated Fig. 101 fails to meet the claim limitations because each of the pentagon shaped closed cells fails to share a common edge with two of the plurality of axially aligned diamond shaped closed cells.  Interpreting the plurality of diamond shaped closed cells as the identified diamond shaped closed cells further to the right in annotated Fig. 101 fails to meet the claim limitations because each of the axially aligned diamond shaped closed cells fails to share a common edge with two of the plurality of pentagon shaped closed cells.

    PNG
    media_image1.png
    348
    606
    media_image1.png
    Greyscale

Furthermore, prior art Ulm, III (“Ulm” US 20170143465) discloses a substantially similar clot retrieval device comprising a plurality of large closed cells and a plurality of radially aligned diamond shape closed cells that share the claimed number of common edges (see Figs. 54A-C), but Ulm fails to disclose the large closed cells being pentagon shaped closed cells, and there being no motivation to modify the device of Ulm.  Further, any change to the cell shape would require a significant reworking of the total strut arrangement in Ulm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771